Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered May 17, 1991, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to move to vacate his plea of guilty. Thus, his current claims of error are not preserved for appellate review (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636).
In any event, we reject the defendant’s contention that he was coerced into pleading guilty because the court incorrectly informed him as to the possible sentences he could receive if he proceeded to trial. Although the court did not give a complete description of the minimum and maximum sentences, should the defendant proceed to trial, the court made a *619correct statement of the law in describing the sentencing alternatives (see, People v Fulmore, 189 AD2d 823), and the defendant was not materially misled. Bracken, J. P., Miller, Lawrence, Copertino and Santucci, JJ., concur.